PER CURIAM:
Stanford El Christopher McPherson, Jr., appeals the district court’s order denying his attempt to file motions in his 42 U.S.C. § 1983 (2000) complaint that had been dismissed in 2004. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McPherson v. Norfleet, No. 5:04-cfc-00713-H (E.D.N.C. filed Mar. 28, 2006 & entered Mar. 29, 2006). We deny McPherson’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED